Citation Nr: 1119106	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-34 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

Entitlement to restoration of a 60 percent evaluation for syncope due to intermittent complete heart block.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1991 to January 1993.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Regional Office (RO) in Hartford, Connecticut that decreased the 60 percent evaluation of syncope due to intermittent complete heart block to 30 percent (effective September 1, 2006).  During the course of the appeal, in October 2009, the RO decreased the 30 percent evaluation to 10 percent (effective January 1, 2010).  The Veteran has perfected a timely appeal.

In July 2007 and September 2009, the Veteran testified during hearings before a Decision Review Officer (DRO) at the RO; transcripts of those hearings are of record.


FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO informed the Veteran that it proposed to reduce the prior 60 percent evaluation for syncope due to intermittent complete heart block to 30 percent.  

2.  In a June 2006 rating decision, the RO reduced the disability evaluation for the Veteran's heart disability from 60 percent to 30 percent, effective from September 1, 2006; the evidence of record reflected an improvement in the Veteran's heart disability, as the Veteran's demonstrated METS level was seven to eight.

3.  In a July 2009 rating decision, the RO informed the Veteran that it proposed to reduce the prior 30 percent evaluation for syncope due to intermittent complete heart block to 10 percent.  

4.  In an October 2009 rating decision, the RO reduced the disability evaluation for the Veteran's heart disability from 30 percent to 10 percent, effective from January 1, 2010; the evidence of record reflected an improvement in the Veteran's heart disability, as the Veteran's demonstrated METS level was 12.8.


CONCLUSIONS OF LAW

1.  The reduction of the disability evaluation for syncope due to intermittent complete heart block from 60 percent to 30 percent, effective September 1, 2006, was proper.  38 U.S.C.A. § 1155, 5107(b), 5112(b)(5) (West 2002); 38 C.F.R. §§ 3.105(e), 3.321, 3.344, 4.104, Diagnostic Code 7015 (2010).

2.  The reduction of the disability evaluation for syncope due to intermittent complete heart block from 30 percent to 10 percent, effective January 1, 2010, was proper.  38 U.S.C.A. § 1155, 5107(b), 5112(b)(5) (West 2002); 38 C.F.R. §§ 3.105(e), 3.321, 3.344, 4.104, Diagnostic Code 7015 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

In letters and decisions dated in March 2006 and July 2009, the RO notified the Veteran of the proposed reductions in the ratings assigned to his service-connected syncope due to intermittent complete heart block.  In the letters, the RO informed the Veteran of the type of evidence necessary he could submit to prevent such a reduction and that he could request a personal hearing.  Following consideration of the evidence, the RO, by June 2006 and October 2009 rating actions, formally reduced the evaluation of his service-connected syncope due to intermittent complete heart block from 60 percent to 30 percent, effective on September 1, 2006, and from 30 percent to 10 percent, effective on January 1, 2010.  The Board finds that the duty to notify has been met.  

As for the duty to assist, under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), all available medical records have been associated with the file.  The Veteran received multiple VA examinations.  The duty to assist has been met.

Law and Regulations

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2010).  The beneficiary will be notified at his or her latest address of record of the contemplated action, furnished detailed reasons for the reduction, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Id.  Unless otherwise provided in paragraph 38 C.F.R. § 3.105(i) (2010) (e.g., the Veteran requests a predetermination hearing), if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 U.S.C.A. § 5112(b)(6) (West 2002).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2010).  The entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2010).  In exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2010).  For an extraschedular evaluation to apply, there generally must be a "finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the 
regular schedular standards."  Id.  

The Veteran was initially granted service connection for syncope due to intermittent complete heart block in a March 1993 rating decision and assigned a 60 percent rating.  The Veteran's heart disability is currently rated under Diagnostic Code 7015, which rates atrioventricular block.  Under Diagnostic Code 7015, a 10 percent disability rating is warranted if a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication or a pacemaker is required.  38 C.F.R. § 4.104, Diagnostic Code 7015.  

A 30 percent disability rating is warranted if a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray.

A 60 percent disability rating is warranted if there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

A 100 percent disability rating is warranted during chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

Analysis

On VA examination in October 2005, the Veteran reported that he had requested a transfer from his work as a telephone lineman to a desk job due to his concern that he may fall from a telephone pole if he had a syncopal episode.  He remarked that as a result, his wages had fallen considerably.  He reported to the examiner that in August 2005, he passed out while jogging.  He currently walked for exercise.  He noted that if he elevated his hands above his head, he experienced palpitations and weakness.  He also described feeling tunnel vision and weakness.  He related that a pacemaker had been recommended, but he did not want additional surgery.

The examiner noted that the Veteran took Lisinopril and Metoprolol.  After examining the Veteran, the examiner provided a diagnosis of symptomatic neurocardiogenic syncope as confirmed with a positive tilt table test.  It was noted that this affected his type of employment and his activities of daily living.  The examiner opined that the Veteran had moderate to severe functional limitations, and his METS level was seven to eight.

A VA electrocardiogram report from October 2005 revealed normal left and right atrial size.  It was noted that the left ventricle had normal chamber size, wall thickness, and contractility.  The estimated left ventricular ejection fraction was 65 percent.  The interpreter opined that the Veteran had normal left and right ventricular size and function with no significant valvular abnormalities.

A VA treatment record from November 2005 reflects that the Veteran had an estimated left ventricular ejection fraction of 65 percent.  It was noted that he had normal left and right ventricular size and function.  No significant valvular abnormalities were noted.  The note reflects that the Veteran cancelled an order for a holter monitor.  It was further observed that the Veteran had not gone running for exercise since experiencing a syncopal episode the previous summer.

In March 2006, the RO proposed to reduce the Veteran's evaluation to 30 percent.  As mentioned previously, the Veteran was given proper notice under 38 C.F.R.§ 105(e).

In April 2006, the Veteran stated that he experienced frequent episodes of syncope.  He remarked that the fact that he did not lose consciousness was due to his ability to sense the oncoming event.  He related that he had been told that his condition was chronic and would not improve.  He recalled losing consciousness while at the VAMC West Haven for an appointment in October 2006.  He stated that he has a sensation of breathlessness during normal activity.

In June 2006, the RO reduced the Veteran's syncope due to intermittent complete heart block evaluation to 30 percent (effective September 1, 2006).  The Board finds that the notice requirements for reduction in evaluation of compensation in sections 3.105(e) and (i) were satisfied.  The evidence shows that the Veteran's heart disorder underwent some improvement as shown by the October 2005 VA examination and VA treatment note.

The Board finds the October 2005 examination to be complete in showing improvement in the heart disorder and that other evidence in the file supports the improvement shown.  In Tucker v. Derwinski, 2 Vet. App. 201 (1992), the United States Court of Appeals Veteran's Claims (Court) found that where the claims folder was not reviewed by the examiner and where the Veteran's own report was unreliable, a VA examination was inadequate and restoration was appropriate.  Here, the October 2005 examination report showed the Veteran's VA medical records were reviewed and that improvement was supported by the other VA medical evidence.  The evidence shows the Veteran did not qualify for a 60 percent rating through Diagnostic Code 7015, as his METS level was reported to be from seven to eight, and there was no evidence of cardiac hypertrophy or dilatation.  This level of impairment is actually less than that contemplated by the criteria for an evaluation of 30 percent under Diagnostic Code 7015.  Thus, a reduction in rating to 30 percent was warranted, and a restoration to 60 percent is denied.  38 C.F.R. § 3.344(c).

A VA treatment record from July 2006 reflects that the Veteran would experience symptoms that included profuse sweating, dizziness, and tunnel vision prior to having syncopal episodes.  It was noted that the Veteran experienced dizziness when moving from a sitting to a standing position.  The examiner recorded that the Veteran had one or two syncopal episodes per year and dizziness that required him to sit down about once weekly.  An additional treatment note from May 2007 reflects that the Veteran had a normal ejection fraction with no regional wall motion abnormalities.  It was further noted that the Veteran reported passing out prior to undergoing stress testing the previous December.

During his July 2007 hearing before a Decision Review Officer (DRO) at the RO, the Veteran testified that he had experienced a syncopal episode about two weeks previously.  He remarked that he would get dizzy frequently every few days.  He recalled passing out at a stress test.  He said he experienced a shortness of breath.

In November 2007, the Veteran remarked that the frequency and severity of his episodes had not decreased.  He said that the onset of his attacks was unpredictable.  He reiterated that he had left his job as a telephone lineman for a desk job with less benefits and pay potential.  He mentioned that he raised concerns about wearing a holter monitor and was told by a VA cardiologist that a holter monitor was not necessary.  He reiterated that during a stress test he lost consciousness.

On VA examination in July 2008, the Veteran reported experiencing episodes of syncope for approximately 10 years.  It was noted that the Veteran had normal ejection fraction with no regional wall motion abnormalities.  The Veteran took Lopressor and Lisinopril.  The Veteran was given a stress test which yielded a METS level of 12.8.  It was noted that the Veteran had to change employment and take a cut in salary because of his heart condition.  It had a moderate to severe impact on his functional limitations.

A VA cardiology note from October 2008 shows that the Veteran experienced fatigue.  An exercise test showed a METS level of 12.8.

Another VA treatment record from December 2008 reflects that the Veteran had a syncopal episode during the previous September.  The Veteran reported that his episodes appeared to have increased in severity has he grew older.  He had been avoiding physical activity in order to prevent symptoms.  The examiner noted that an echocardiogram showed a structurally normal heart.  The note reflects that an exercise stress test yielded normal results.

An April 2009 VA follow-up record states that the Veteran experienced occasional episodes of lightheadedness.

In July 2009, the RO proposed to reduce the Veteran's evaluation to 10 percent.  As mentioned previously, the Veteran was given proper notice under 38 C.F.R.§ 105(e).

In October 2009, the RO reduced the Veteran's syncope due to intermittent complete heart block evaluation to 10 percent (effective January 1, 2010).  The Board finds that the notice requirements for reduction in evaluation of compensation in sections 3.105(e) and (i) were satisfied.  The evidence shows that the Veteran's heart disorder underwent some improvement as shown by the VA treatment records and July 2008 VA examination.

As with the prior VA examination,. the Board finds the July 2008 examination to be complete in showing improvement in the heart disorder and that other evidence in the file supports the improvement shown.  The July 2008 examination report showed the Veteran's VA medical records were reviewed and that improvement was supported.  The evidence shows the Veteran did not qualify for a 30 percent rating through Diagnostic Code 7015, as his METS level was reported to be 12.8  Additionally, there is no evidence of cardiac hypertrophy or dilation.  As such, a reduction in rating to 10 percent was warranted and a restoration to 60 percent is denied.  38 C.F.R. § 3.344(c).

The Board has carefully considered the Veteran's own statements regarding his heart symptoms.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Here, there is no indication that the Veteran has had any medical training.  He has not claimed to have a degree in medicine.  He has not claimed to have taken and/or completed any courses in nursing.  He has not claimed to have any experience in the medical field.  As such, his statements are considered lay evidence.  He is competent to testify as to symptoms he is able to observe, and he is competent to testify as to reporting contemporaneous medical diagnoses.  Thus, his statements regarding experiencing dizziness are considered competent.  However, in this case, the diagnostic code applicable for evaluating the Veteran's claimed disability involves the reporting of METS, ejection fraction, and cardiac hypertrophy or dilatation.  These matters involve the results of tests performed by qualified medical personnel.  As such, it involves a complex medical situation.  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, in this particular situation, the Veteran's statements are not considered to be competent regarding an estimation of METS, ejection fraction, or cardiac hypertrophy or dilation, and are outweighed by the other evidence of record.

Although the Board has considered them, no further staged ratings or increased ratings are appropriate in this case.  Also, while the Veteran has reported having to quit his job as a telephone lineman due to his understandable worry about syncopal episodes, the evidence shows that he is currently gainfully employed.  He has not claimed that his symptoms interfere markedly with his current employment.  He has not demonstrated unusual work disruption to his current office job to take his case outside schedular norms.  As such, the Board does not find that this case to be one that "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1).  As a result, a referral for extraschedular consideration is not warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to restoration of a 60 percent evaluation for syncope due to intermittent complete heart block is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


